Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the recitation of “a center of the first virtual rectangle does not overlap aAttorney Docket No.: 096902-1263246-039500US BY21EX1539FBPE-US center of the one second sub-pixel located inside the first virtual rectangle; and wherein an area of the first virtual rectangle is same as an area of each first virtual square of the two adjacent first virtual squares “ renders the claim ambiguous. Turning to [0055-0056] and Fig. 7 of applicant’s specification, how can a square have the same area of the rectangle when they have one equal side? Clarification is required.
Regarding claim 15, the recitation of “a center of each second 15sub-pixels of the two second sub-pixels and adjacent to the each first sub-pixel is PP/32-PP/8; and wherein PP is a spacing between centers of two first sub-pixels each at a same position in a respective pixel repetitive unit of two adjacent pixel repetitive units along the column direction “, renders the claim ambiguous. It is unclear exactly how PP is determined. What unit of measure is this? What if PP is less than ½ the width of a sub-pixel, will the pixels overlap? What is the minimum/maximum range for this spacing? Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 110767733 using US.
Regarding claim 1, Zhang disclose:
A display panel, comprising: a plurality of pixel repetitive units arranged in array, wherein each pixel repetitive unit of the plurality of pixel repetitive units comprises two first sub-pixels, two second sub-pixels and 5four third sub-pixels, and a light emitting color of the two first sub-pixels, a light emitting color of the two second sub-pixels and a light emitting color of the four third sub-pixels are different; and for the each pixel repetitive unit, centers of the four third sub-pixels constitute a first virtual square, one first sub-pixel of the two first sub-pixels is located inside the first virtual square, and a center of the first virtual 10square does not overlap a center of the one first sub-pixel located inside the first virtual square; and centers of the two first sub-pixels and centers of the two second sub-pixels constitute a first virtual parallelogram, and one third sub-pixel of the four third sub-pixels is located inside the first virtual parallelogram (see Fig. 2 (amended below); Page 6 of 9; repetitive pixel patterns, two first sub pixels 11; two second subpixels 12; four third subpixels 13; each first, second and third emitting different color. Where the center of the four third subpixels constitute a virtual square with the center not overlapping the center of the first subpixels 11 inside the virtual square). 

    PNG
    media_image1.png
    671
    763
    media_image1.png
    Greyscale

Regarding claim 4, the rejection of claim 1 is incorporated herein. Zhang further disclose:
centers of four third sub-pixels on two opposite sides of two adjacent first virtual squares constitute a first virtual rectangle, and one second sub-pixel of the two second sub-pixels is located inside the first virtual rectangle (see Fig. 2 (amended above); virtual; rectangle of third subpixels on opposite sides of the second subpixel)
Regarding claim 5, the rejection of claim 4 is incorporated herein. Zhang further disclose:
a center of the first virtual rectangle does not overlap aAttorney Docket No.: 096902-1263246-039500US BY21EX1539FBPE-US center of the one second sub-pixel located inside the first virtual rectangle; and wherein an area of the first virtual rectangle is same as an area of each first virtual square of the two adjacent first virtual squares (see Fig. 2 (amended above)). 
	Regarding claim 6, the rejection of claim 1 is incorporated herein. Zhang further disclose:
centers of two first sub-pixels and centers of two 5second sub-pixels on two opposite sides of two adjacent first virtual parallelograms constitute a second virtual parallelogram, and one third sub-pixel of the four third sub-pixels is located inside the second virtual parallelogram (see Fig. 2 (amended below)).

    PNG
    media_image2.png
    579
    787
    media_image2.png
    Greyscale

Regarding claim 8, the rejection of claim 1 is incorporated herein. Zhang further disclose:
in four adjacent pixel repetitive units of the plurality of pixel repetitive units, centers of four first sub-pixels each located at a same position of a 20respective pixel repetitive unit of the four adjacent pixel repetitive units constitute a first virtual quadrangle, a first sub-pixel of a pixel repetitive unit of the four adjacent pixel repetitive units is located inside the first virtual quadrangle, and has a center not overlapping a center of the first virtual quadrangle (see Fig. 2 (as amended below). 

    PNG
    media_image3.png
    614
    756
    media_image3.png
    Greyscale

Regarding claim 9, the rejection of claim 8 is incorporated herein. Zhang further disclose:
the first virtual quadrangle comprises two adjacent 25sides, a spacing between a center of one first sub-pixel of two first sub-pixels located on one side of the two adjacent sides and a center of the first sub-pixel located inside the first virtual quadrangle is not equal to a spacing between a center of another first sub-pixel of the two first sub-pixels located on the one side of the two adjacent sides and the center of the first sub-pixel located inside the first virtual quadrangle, and a spacing between a center of one first sub-pixelAttorney Docket No.: 096902-1263246-039500US BY21EX1539FBPE-US of two first sub-pixels located on an other side of the two adjacent sides and the center of the first sub-pixel located inside the first virtual quadrangle is equal to a spacing between a center of another first sub-pixel of the two first sub-pixels located on the other side of the two adjacent sides and the center of the first sub-pixel located inside the first virtual quadrangle (see Fig. 2 (as amended below). 

    PNG
    media_image3.png
    614
    756
    media_image3.png
    Greyscale

Regarding claim 10, the rejection of claim 1 is incorporated herein. Zhang further disclose:
wherein centers of four adjacent first sub-pixels constitute a second virtual quadrangle, and the second virtual quadrangle comprises a first side, a second side, a third side and a fourth side that are connected in turn, wherein a length of the first side is not equal to a length of the third side opposite to the first side; and a length of the second side is not equal to a length of the fourth side opposite to the second side; and wherein the second virtual quadrangle comprises a first vertex, a second vertex, a third vertex and a fourth vertex, a first sub-pixel of the four adjacent first sub-pixels located on the first vertex and a first sub-pixel of the four adjacent first sub-pixels located on the third vertex opposite to the first vertex, are respectively located inside two adjacent first virtual squares, and a first sub-pixel of the four adjacent first sub-pixels located on the second vertex and a first sub-pixel of the four adjacent first sub-pixels located on the fourth vertex opposite to the second vertex, each is located at a same position of a respective first virtual parallelogram of two adjacent first virtual parallelograms, wherein the two adjacent first virtual parallelograms are located at a same row, and the two adjacent first virtual squares are located at a same column; or the two adjacent first virtual parallelograms are located at a same column, and the two adjacent first virtual squares are located at a same row (see Fig. 2 (as amended below). 

    PNG
    media_image4.png
    621
    766
    media_image4.png
    Greyscale

Regarding claim 11, the rejection of claim 10 is incorporated herein. Zhang further disclose:
centers of four adjacent second sub-pixels constitute a third virtual quadrangle, and the third virtual quadrangle comprises a first side, a second side, a third side and a fourth side that are connected in turn, wherein a length of the first side is not equal to a length of the third side opposite to the first side; and a length of the second side is not 25equal to a length of the fourth side opposite to the second side; and wherein the third virtual quadrangle comprises a first vertex, a second vertex, a third vertex and a fourth vertex, a second sub-pixel of the four adjacent second sub-pixels located on the first vertex and a second sub-pixel of the four adjacent second sub-pixels located on the third vertex opposite to the first vertex, each is located at a same position of a respective first virtual 30parallelogram of two adjacent first virtual parallelograms in the same row, and a second sub-pixel of the four adjacent second sub-pixels located on a second vertex and a second sub-pixel of the four adjacent second sub-pixels located on the fourth vertex opposite to theAttorney Docket No.: 096902-1263246-039500US BY21EX1539FBPE-US second vertex, each is located at a same position of a respective first virtual parallelogram of two adjacent first virtual parallelograms in the same column (see Fig. 2 (as amended below). 

    PNG
    media_image5.png
    643
    792
    media_image5.png
    Greyscale

Regarding claim 12, the rejection of claim 11 is incorporated herein. Zhang further disclose:
a length of the first side is equal to a length of the second side, and a length of the third side is equal to a length of the fourth side; and 5wherein an area of the second virtual quadrangle is same as an area of the third virtual quadrangle (see Fig. 2 (as amended above with respect to claims 10 and 11; areas are the same). 
Regarding claim 13, the rejection of claim 1 is incorporated herein. Zhang further disclose:
a side of the first virtual parallelogram is parallel to a side of the first virtual square (see Fig. 2 (as amended with respect to claims 3 and 6; horizontal sides are parallel). 
Regarding claim 14, the rejection of claim 1 is incorporated herein. Zhang further disclose:
the first virtual parallelogram comprises two adjacent 10sides, one of the two adjacent sides is parallel to a row direction, an other one of the two adjacent sides intersects a column direction, and the row direction intersects the column direction (see Fig. 2 (as amended with respect to claim 6 above). 
Regarding claim 16, the rejection of claim 1 is incorporated herein. Zhang further disclose:
the first virtual square comprises two adjacent sides, 20one of the two adjacent sides is parallel to a row direction, an other one of the two adjacent sides is parallel to a column direction, and the row direction intersects the column direction (see Fig. 2 (as amended above with respect to claim 3). 
Regarding claim 17, the rejection of claim 1 is incorporated herein. Zhang further disclose:
ach of the two first sub-pixels, each of the two second sub-pixels and each of the four third sub-pixels are quadrangular in shape (see Fig. 2). 
	Regarding claim 18, the rejection of claim 1 is incorporated herein. Zhang further disclose:
the light emitting color of the two first sub-pixels, the 25light emitting color of the two second sub-pixels and the light emitting color of the four third sub-pixels each is a respective one of red, green and blue (see page 6 of 9).
	Regarding claim 19, the rejection of claim 18 is incorporated herein. Zhang further disclose:
the light emitting color of the four third sub-pixels isAttorney Docket No.: 096902-1263246-039500US BY21EX1539FBPE-US green (see page 6 of 9).
	Regarding claim 20, claim 20 is rejected under the same rationale as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of CN 106960863 (CN’863).
Regarding claim 2, the rejection of claim 1 is incorporated herein. Zhang is not explicit as to, but CN’863 disclose:
a center of the first virtual parallelogram does not overlap a center of the one third sub-pixel located inside the first virtual parallelogram (see Fig. 3; first parallelogram where inside third subpixel 231 not at center). 
Therefore, prior to the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of CN’863 to Zhang to have the subpixel within the parallelogram off centered, which allows for the optimization of the displayed image while raising the display panel resolution ratio of the subpixels.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang .
Regarding claim 3, the rejection of claim 1 is incorporated herein. While Zhang provides at Fig. :  a spacing a is provided between a center of each third sub-pixel of the four third sub-pixels and a center of one first sub-pixel of the two first sub-pixels adjacent to the each third sub-pixel, and a spacing c is provided between the center of 20the each third sub-pixel and a center of an other first sub-pixel of the two first sub-pixels adjacent to the each third sub-pixel ; and a spacing b is provided between a center of the each third sub-pixel and a center of one second sub-pixel of the two second sub-pixels adjacent to the each third sub-pixel, and a spacing d is provided between the center of the each third sub-pixel and a center of an other second sub-pixel of the two second sub-pixels adjacent to the each third 25sub-pixel, it is not explicit as to having lengths to satisfy: a ≠ b ≠ c ≠ d or a = b ≠ c ≠ d or a = d ≠ c ≠ b. 
However, it would have been obvious to try, by one of ordinary skill in the art at the time Zhang was filed, to align the third subpixel at a placement to satisfy the above identified length since there are a finite number of identified, predictable potential solutions (e.g., there are only so many lengths that can be set with unequal parts), to correctly display an image, wherein one of ordinary skill in the art would have pursued such variations with a reasonable expectation of success – to provide a clear image when the display is driven. 
 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621